Citation Nr: 1728043	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right fourth and fifth toe dorsal callosities from December 26, 2008 to October 13, 2009, and since December 1, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2012 and October 2015, the Board remanded the claim for further development. That development was completed, and the appeal was then returned to the Board for further appellate consideration. It is noted that issue number 1 on the title page is the one that was certified to the Board, having otherwise undergone appropriate appellate steps. 

The Veteran testified at a March 2016 videoconference hearing before the undersigned. A transcript of that hearing is of record. As noted, at the hearing there was conversation concerning the left foot, which is addressed below.

In June 2016, the Board remanded the claim for additional development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

As discussed in the Board's prior remand, during the March 2016 videoconference hearing, testimony was taken regarding residuals from an osteotomy on the fourth and fifth toes of the Veteran's left foot. This left foot disability is currently rated as 30 percent disabling. As far as this testimony raised the issue of an increased rating for the left foot disorder, the Board advises the appellant that she must file the appropriate claims form with the RO. In a June 2017 communication, she mentioned an increased rating for her left foot again. The Veteran is reminded that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive additional VA treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to a rating in excess of 10 percent for her service-connected right fourth and fifth toe dorsal callosities from December 26, 2008 to October 13, 2009, and since December 1, 2010. She had a temporary total disability evaluation assigned from October 14, 2009, to November 31, 2010, for a period of convalescence following surgery on her right toes related to post-operative residuals. 38 C.F.R. § 4.30 (2016). That period is not at issue herein.

The Veteran was afforded an examination for her right foot disorder in December 2011. At that time, the examiner diagnosed the Veteran with symptomatic dorsal callosities on all of the toes of the right foot. The examiner also noted that the Veteran did not have hammer toes on her right foot.  

The Board observes that the Veteran has received VA treatment for her feet, and has been diagnosed with hammertoes of her right foot. She was also treated for lymphedema in the right dorsal toes. The Veteran has indicated that she continues to receive VA treatment for her feet.

Pursuant to the Board's June 2016 remand, the Veteran was afforded a VA QTC examination in December 2016. The Veteran complained of sharp pain in her second to fifth toes. The examiner noted that the Veteran experienced pain on weight-bearing and disturbance of locomotion for both feet. The examiner provided the following: 

The [Veteran] has a current diagnosis of hammertoes, bilaterally. The treatment records reflect hammertoes on all five toes on the right foot and calluses. The foot medical problem is 50% or greater incurred in service. Records dated 10/14/2009 s/p right arthroplasty for toes 2-5. There is already an addendum request 1/2009 regarding the hammertoes with supported documentation. 

There were no further remarks.

In a June 2017 communication, the Veteran stated that she was particularly unhappy with her most recent examination and challenged the adequacy of the examiner. Notably, she alleged that the examiner rushed through the examination in order to assist another patient. As a result, the Veteran requested a new VA examination. 

In light of the Veteran's contentions, the Board finds that a new VA examination is thereby necessary to provide a current functional assessment of any diagnosed disorders of the Veteran's right toes. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board acknowledges that the Veteran has not submitted a VA Form 21-8940,  Veteran's Application for Increased Compensation Based on Unemployability, in support of her TDIU claim. However, her TDIU claim is inextricably intertwined with the other remanded claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand of the TDIU claim is therefore required as well.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to her electronic claims file, the Veteran has received VA treatment for her conditions, but there are no VA treatment records after November 2016. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran another letter advising her of the information and evidence needed to award a TDIU. This letter should also request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of any diagnosed disorders of the Veteran's right toes. The electronic claims folders must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims files have been reviewed.  

The examiner should clearly identify any disorders of the Veteran's right toes, and provide a functional assessment of any diagnosed disorders. The examiner should note that treatment records reflect diagnoses of hammertoes and callosities on all five toes of the right foot, as well as treatment for lymphedema.

A complete rationale must be provided for any opinion offered.

4. The AOJ should review the examination report(s) to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




